I concur in the results.
It appears to me that the facts in this case might justify a conclusion that while Mr. Fox submitted a resignation, his removal from the department was in fact by discharge. If such an interpretation could be placed on the facts, then the acts of Chief Piercey could be reviewed by the Civil Service Commission, were it not for the fact that the employee's appeal was not taken in time. Assuming the Commission or this court were to find that Mr. Fox did not resign but was discharged on the 6th day of August, 1948, he did not appeal to the Civil Service Commission until the 19th day of August, 1948. The statute requires that appeal be taken within five days from the discharge. *Page 143 
The defendant Fox seeks to avoid the effect of this statute by contending that his discharge was not effective until accepted by the City Commission.
Section 15-9-21, U.C.A. 1943, provides as follows:
"All persons in the classified civil service may be removed from office or employment by the head of the department for misconduct, incompetency, or failure to perform his duties or failure to observe properly the rules of the department, but subject to appeal by the aggrieved party to the civil service commission. Any person discharged may within five days from the issuing by the head of the department of the order discharging him appeal therferom to the civil service commission, which shall fully hear and determine the matter. * * *"
From a cursory reading of this and related sections of the statutes, it appears that the legislature clearly intended to designate the Chief of Police and the Chief of the Fire Department as the department heads with this authority, and that the time for taking an appeal is determined by their acts.
WADE, J., concurs with the views expressed in the opinion of LATIMER, J. *Page 144